YARRUT, Judge.
This suit, consolidated for trial with suit No. 2806, Viator v. Gilbert, La.App. 206 So.2d 106, handed down this day, was brought by Coating Specialists, Inc. and its insurer, Westchester Fire Insurance Company, for damage done to the vehicle owned by Coating Specialists, Inc. in a collision which occurred February 5, 1965, fully described in suit No. 2806.
In suit No. 2806 we found that the employee of Coating Specialists, Inc. and the insured of one of the Defendants in the instant suit, Travelers Insurance Company, were joint tort-feasors. Because the employee of Coating Specialists, Inc. was not acting within the course and scope of his employment at the time, his negligence could not be imputed to that corporation and therefore damages are recoverable from Travelers Insurance Company. However, in their brief, Plaintiffs admitted that the only damage for which Defendant would be liable was that to the rear end of the vehicle. Since the only appraisals introduced into evidence were for damage to the entire car, both front and rear; this case is remanded to give Plaintiffs an opportunity to prove only the extent of the damage to the rear of the vehicle involved, as this is the only award to which they are entitled. Each party is taxed its own costs on appeal; other costs to await final determination.
Remanded.